DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2020 has been entered.

Authorization for this examiner’s amendment was given in an interview with Jorie Stroup on 6/19/20.

19. (currently amended) A system comprising:
a central processing unit (CPU), a computer readable memory, and program instructions stored on the computer readable storage medium which, when executed by the CPU perform:
sending a command to transfer an offline mode of a first user device to a second user device, wherein the offline mode is only enabled for one of a plurality of user devices at a time to prevent offline transactions from occurring from more than one of the plurality of user devices at a time;
updating an offline mode status repository to reflect the transfer of the offline mode from the first user device to the second user device;
receiving offline transaction information identifying a transaction that took place when a merchant payment system was disconnected from the payment server;
determining whether a transaction identifier included in the transaction information was previously received;
processing a payment based on the offline transaction information when the transaction identifier was not previously received;
ignoring the offline transaction information when the transaction identifier was previously received,


20.    (currently amended) The system of claim 19, wherein processing the payment further comprises program instructions to update a pre-authorized offline amount associated with a payer.


Allowable Subject Matter
Claims 13-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (05/20/2020), pgs. 9-15 with respect to claims 13 and 19 which distinguish the instant claimed invention from the closest prior art references listed below.
Beidas, US Patent Application Publ. No. 2018/0144339; and
Tse et al., US Patent Application Publ. No. 2014/0188703;
Martin et al., US Patent Application Publ. No. 2010/0043061;
Patwa et al., US Patent Application Publ. No. 2012/0296742;
Maenpaa et al., US Patent Application Publ. No. 2018/0260795; and
Zourzouvillys, US Patent Application Publ. No. 2016/0021171; and 
Bank of America Corporation, WO 2014/014526

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 13-32.


35 U.S.C 101 subject eligibility: 
The claims are deemed to be statutory for the following reasons:
The claimed invention does not fall into any of the enumerated abstract ideas in the 2019 PEG. Therefore, the claim recites patent eligible subject matter.
  
For these reasons, the claims deemed eligible and allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691